IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,989-03


                        EX PARTE MILTON WAYNE KAY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. D120519CR IN THE 260TH DISTRICT COURT
                             FROM ORANGE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated, enhanced with a prior felony conviction, and sentenced to nineteen years’ imprisonment.

The First Court of Appeals affirmed his conviction. Kay v. State, No. 01-13-00595-CR (Tex.

App.—Houston [1st Dist.] July 24, 2014) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because trial counsel

failed to inform him of a seven-year plea offer. The trial court has determined that trial counsel’s
                                                                                                  2

performance was deficient and that such deficient performance prejudiced Applicant. See Missouri

v. Frye, ___ U.S. ___, 132 S. Ct. 1399 (2012). The trial court recommends granting habeas relief.

The findings and recommendation are supported by the habeas record.

       Relief is granted. The judgment in Cause No. D120519-R in the 260th District Court of

Orange County is set aside, and Applicant is remanded to the custody of the Sheriff of Orange

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: April 6, 2016
Do not publish